Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.

	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 1 Lee et al. (US. 8,876,558 B2) teaches “An electrical connector including: a terminal set including at least one middle terminal, a left terminal and a right terminal; a terminal base including a base body, at least one middle terminal channel, a left terminal positioning portion and a right terminal positioning portion, and an insulating housing including a housing body, at least one middle terminal positioning portion and a terminal base positioning portion, wherein the middle terminal positioning portion and the terminal base positioning portion are provided on the housing body, and for respectively positioning the middle terminal and the terminal base of the electrical connector semi-manufacture, and allowing both ends of each of the middle, left terminal and the right terminal to be respectively extended in a 15predetermined direction and beyond the housing body, so as to form a finished electrical connector, wherein the terminal base is a conductive plastic terminal base.” (Electrical connector Fig.1, terminal set 330, base body 320, and housing body 340)
Lee et al. (US. 8,876,558 B2) does not teach “wherein the middle terminal channel is located in the base body and for allowing the middle terminal to penetrate 
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 1, these limitations, in combination with remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
Claims 2-7 are dependent on claim 1 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 8 Lee et al. (US. 8,876,558 B2) teaches “A manufacturing method of an electrical connector, including the steps of: NON-FINAL16/920,601 -4-Dkt. No.: US20201005 providing a terminal set that includes at least one middle terminal, a left terminal and a right terminal; providing a terminal base that includes a base body, and providing an insulating housing, and allowing the insulating housing to respectively position the middle terminal and the terminal base of the electrical connector semi-manufacture, wherein both ends of each of the middle, left terminal and the right terminal are allowed to be respectively extended in a predetermined direction and beyond the insulating housing, so as to form a finished electrical connector, wherein the insulating housing is buried and integrally formed with the middle terminal and the terminal base, and the terminal base is a conductive plastic terminal base.”(Electrical connector fig. 1, terminal set 330, terminal base 320, insulating housing 340)
Lee et al. (US. 8,876,558 B2) does not teach “at least one middle terminal channel, a left terminal positioning portion and a right terminal positioning portion, wherein the middle terminal channel is located in the base body and for allowing the middle terminal to penetrate therethrough and preventing the middle terminal from touching the base body, and the left terminal positioning portion and the right terminal positioning portion are provided on the base body and for respectively fixing the left terminal and the right terminal at predetermined positions at left and the right sides of the middle terminal and allowing the left terminal and the right terminal to be electrically connected to each other, so as to form an electrical connector semi-manufacture.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 8, these limitations, in combination with remaining limitations of the amended claim 8, are neither taught nor suggested by the prior art of record, therefore the amended claim 8 is allowable.
Claims 9-10 are dependent on the amended claim 8 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831